Title: Thomas Jefferson to Benjamin O. Tyler, 26 March 1818
From: Jefferson, Thomas
To: Tyler, Benjamin O.


                    
                        Sir
                        Monticello 
				  Mar. 26. 18.
                    
                    Your letter of the 14th is just now recieved, and I return you my thanks for the indulgence with which you are pleased to consider the part it has fallen to my lot to bear in the transactions of our country. the times in which I have happened to live placed the efforts of all under requisition, and mine have no claim but for a well intended zeal.   the Engraving you propose to publish of the Declaration of Independance will be an honorable monument to the memory of those who signed it, and with whom I was but a fellow-laborer. the sentiments it expresses were those of the whole body, and would have been better expressed by many of it’s members. the dedication to myself therefore of this consecrated act of a band of venerated patriots, will be accepted for them all, and as an honor equally belonging to all. for the few of us remaining can vouch, I am sure, that on behalf of those who have gone before us, that notwithstanding the lowering aspect of the day, no hand trembled on affixing it’s signature to that paper, and we may add for them as well as for ourselves that next to the consciousness of a duty faithfully discharged, the testimonials so often, and in so many forms repeated that the signers of that instrument have deserved well of their country, are the highest rewards they or we could have recieved.   for myself personally be pleased to accept the assurance of my just sensibility and of the esteem and respect which I now tender you.
                    Th Jefferson
                